*594ON REHEARING
January 9, 1976
In addition to amending tbe language appearing in the slip opinion, page 12, line 3, through page 13, line 2 (the revised language is reflected in the foregoing report of the opinion), the order of the court dated January 9,1976 reads in part as follows:
“This case is presently before us on motions by both parties for rehearing. The United States challenges part IV of the opinion filed October 22, 1975, wherein we held defendant to have waived its defense relating to taxpayer’s failure to raise in its refund claim one of the theories propounded to us in this court. Plaintiff attacks part Y(l) of the opinion, holding its basis in certain water rights to be that which it would be in the hands of plaintiff’s pre-1918 predecessors— namely, cost.
“We have examined these motions with care, and conclude that they should not be allowed. As to the Government’s motion, we do not think the opinion contains factual errors. Plaintiff’s latest position, relating to the possible applicability of section 1052(a), Internal Eevenue Code of 1954, could have been raised by way of response to the Government’s moving brief, which clearly suggests the reasoning of our decision. In these circumstances post-decision relief will be rejected. General Elec. Co. v. United States, 189 Ct. Cl. 116, 117-18, 416 F. 2d 1320, 1321-22 (1969).”